.. -
                      .
                                                                           551


        .
i

            OFFICE   OF THE       ATTORNEY     GENERAL   OF TEXAS
                                      AUSTIN




                                                                             :           1
                                                                                 ’


    Honorable Llnton S. Savage




              title either legal or equitable in or to any
              lands in the State of Texas, exoept as herein-
              after pr0viaea.n      .

                    Article 167. "This tit18 shall not apply
    .          to any land now owned in this State by aliens,

                                                                                 .   .
                          .
                              .
3
                                                                     *..._.          1
,
                                                                           552


.’   -
         Eonorable L&ton, S. Savage,   Page 2                                    i

     .

              not acquired in violation of any laws of this State,
              ao long as it is held by the present owners; nor to
              lots or par&e18 of land owned by aliens in any%noor-
            : poratea town'or city of this State, nor the follow-
              lng classes of aliens, who are, or who shall beoome
              bona rid8 inhabitants of this State, so long as they
              shall continue to be bonn fide inhabitants of this
              State:

                   "1. Aiiens who were bone'fide inhabitants of this
              Stat8 on the date on which this Act beoomes a law.

                   “2.  Aliens eli.gibleto citizenship in the United
              States who shall become bona fide inhabitants of this
              State, and who shall, in conformity with the naturali-
              zation la?3 of the tlnitedStates, have declared their
              $ntention to beoome oitizens ofthe United States.
                                                .I.
                   “3.  Aliens who'are natural born Oitiz8nS'of na-
              tions whioh have a oomnon land boundary with the
              United States,.

                   "4. Ali8I.U who are'oitizens or sub,jeotsof 3 na-
              tion which now pernits oitizens of this State to own
              land in fee in such oountry."

                   Article 168. "Any resident alien who shall ao-
              quire land under any provision of~the preoeding ar-
              tiole shall have five years after he shall cease to
              be a bona fide inhabitant of this State in VihiOhto
              alienate said land.*           .~

                   Article 169.  "The provisions of this title shall
              not prevent aliens or alien oorporations froixlending
              nohey secured by lien upon real estate or any interest
              therein, nor from enforoing any such lien, nor from ao-
              ouiring and holding title to such real estate or any
              interest therein When Sold for the purpose Of enforcing '
              such lien, or for enforoing the oolle,otionof a debt."
                   Article 170. =A11 aliens and all alien oorpora-
              tions who are prohibited from owning land in this
              StSte under the provisions of this title,.who shall
              th8reQft8r acquire.real estate in Texas by devise,'
              descent, or by purahase as p8IBIittedby this title,
                       .
                                                       .


                                                  .-
                                                             -
                                                                 553
       .

sonorable Linton ST Savage, Page s


    may hold 8-e for fife years, and if such alien Is
    a minor, he may ho,ldsame for five years after at-
    taining his majority, or if of unsound mind for five
    years after the appointment of a legal guardiy.n
                 .                                Z'-,
         Artiole 191: "Any alien who shall hereafter ao-.
    quire lands in Texas, in contravention of the provi-
    sions of this title, may, nevertheless, oonvey th8
    fee simple title thereof at any time before the insti-
    tution of escheat prooeedlnes as hereinafter provided,
    If any such conveyance shall be mad8 'by such alien      _
    either to an alien or to a citizen of the United States,
    in trust, and for the purpose and with the intention
    of evading the provisions of this title, such convey-
    anoe shall be null,.
                       and void: and any such land so con-
    veyed shall be for+'eitedand escheated to the State.*
                      ?a
         Article 172. "The Attorney General or the dis-
    trict or county attorney when he shall-be infOrEI8dor
    have reason to believe that lands in this State are
    being held contrary to the provisions of this tit18
    shall institute suit in behalf of the State of Texas
    praying for the escheat of the sane on behalf of the
    State."
          Article 1%.   "No alien shall ever be appointed
     or permitted to qualify as guardian of thefstate of
     any minor or person of unsound mind, or as exeoutor
     or administrator of the estate of any desoendent (de-
     cedent) in the State, unless he is permitted to own
     land under the provisions of this title."

          Artiole 174, Wo corporation in whioh the najor-
     ity of the capital stock is legally or equitably owned
     by aliens prohibited by law from owning land in Texas
     shall acquire title to or own any lands in Texas or any
     leasehold or other interest in such lands exoept as here-
     inafter provided and land so owned shall b8 subjeot to
     esoheat as though owned by a non-resident alien."
          Ar&icle 175. "Land owned in trust, either by an
     alien or by a citizen of the United States, for th8
     benefioial use of any alien or aliens, or any corpora-
     tion~prohibited from owning land in this State under
     the provisions of this title, shall be subject to ez-
     cheat as though the legal title thereto was in such
     alien or corporation."
             .
                 .
                                                                        .

                                                         ,.. .-
                                                                  554
  .

JionorableLinton S. Savage, Page 4


           Artiole 176. "All alien (8) and all alien oor-
     porations now ooming lands in this State shall on or
     before the last day of January 1926 file's written
     report under oath, with the clerk of the oounty!&urt
  . “of  the oounty in vrhich suoh land is located, giving
     the name; age, ocoupation, personal description, place
     .Of birth, last foreign residenoe and allegiance, the
     date and plaoe of arrival of said alien in the United
     ~States;and his or her present residence and post-of-
     fice address, and the length of time of residence in
     Texas, the foreign prinoe, potentate, State or sover-
     eignty, of which the alien may at the time be a citi-
    .zen or subject, and the number of aores of land ov.?led
     by such alien in such county, the name and number of
     the survey, the abstract and certificate number, the
     name of the person or persons, from whom acquired, ana
     shall either describe said land by metes and bounds,
     or refer to records-.Z in viMoh save is so described,
     which report shall be known as 'RRFORT OF ALIZH OXZR-                  I
     SHIP. All aliens and all alien corporations here-
     after purchasing, or in any'menner acquiring lands
     located in Texas shall within six months after such
     purchase, or acquisition, file with.the county clerk
     of th8 county in which such land is located, a 'Re-
     port of Alion Ownership,'~in.terms as above required.
     Any alien or alien oorporation who may now own land                    1
      in Texas, or who may hereafter aoquire any land in                    I
     Texas, by purohase or otherwise, who does not within
      th8 time Presoribed in,this artloli?, fila the reports
     herein provided for, shall bc subject to have such                     !
                                                                            1
      land forfeited and esoheated to the State of Texas.                   I
     The reports herein required shall, when the alien is                   !
     a minor or insane person, be filed by the parent or
     guardian of suoh alien. The,county clerk of each
      county shall file and record the reports above pro-.
     vided forin a separate volume, to be entitled !RE-
      CORD OP ALIRN O:"MD IANDS' forsaid county. TiM re-
      cording of such reports
                           1.             I




       .                                                           ‘=-- 555

i-
     iionorableLlnton 9. Savage, Page 5


,    1021, which ‘aotwas in turn an amendment of Title 3 of the
     1911 Codlfioatlon.

               These statutes and particularly ‘Article17’@re-
     qu1&g report and recod of ownership of land by aliens,
     baOe boen oonsidered in three conference opinions Of this
     DepQrtment. Opinion No. 2466, Book 58, p. 352, dated Deoem-
     her 2, 1922, appearing at page 513 of the Bi-ennial Report
     or the Attorney General for 1922-1924, held that land belong-
     ing to aliens exemuted by what is now Article 167 were not
     required to be reparted and registered under the provisions
     or what is now Article 176. This ruling was reversed by opln-
     ion Ro. 2687, Book 62, page 78, dated February 19, 1927, re-
     Dortod at page 402 of the Attorney General’s Report for 1926-
     1920, wherein it was held that “all aliens owning lands in
          State, whether they come within the exception noted in
     tl)j.n
     Arttale 167 or not, inoluding corporations of the kind just
     referred to, are required by the terms of Article 176 to file
     Written reports under oath with the olerk of the county court
     of the county In which suoh land is located in the terms and
     maor the conditions stated by law.” This latter opinion was
     expressly approved and follovledby conference opinion No.
     ZO’JO,dated July 6, 1 936, reported at page 161 of the AttOr-
     neY General’s Report for 1954-1936. We have given careful
     atUdy to these ooinions and believe that the reasoning and
     ~oUol.usionsof the last two oplnions are correct.

                 We shall now~.conslaerthe five speoifio questions
     *ioh    you have asked.

                 “1.. y,aatis an ‘alien’ corporation within the
            meaning of Article 166, V.A.S.7 Does it mean a cor-
            poration incorporated under a foreign law Or govern-
            mentor does the term also include a corporation as
            oontemplated in Artiole 1747”

               This preolse question was considered in opinion-No.
     2667, supra, ffom which we quote{%
                 “Your inquiry .does not extend to the interpre-
            tation of the terms ‘all alien corporations’ in
            Artiole 176, but it is in a manner here incidentally
            involved, We believe that those terms, as well as
            similar terms used in Article 166, are not intended

                    5
                                                                         .   1.


                                                             ,.-
                                                                   556

Honorable Linton S. Savage, Page 6


       to apply to oorporationsorganized in foreign
       countries osmlng lands in this State, but rather
       to the character of alien corporation defined ii$.
       Article 174, that is, corporations whether domes.tic
       or foreign, in which the majority of the capital
       stock is legally or cqultably owned by aliens pro-
       hibited by law from owning land in Texas. If there
       Were any doubt about th1.supon the face of the 1925
       codification resort to the act itself would clear the
       doubt inasmuch as the expression ‘alien corporations’,
       Is then found to be an interpolation of the codifiers,
       judtified only by the terms of Article 174.”
            We believe the above correctly.answers your first
question.
                     \
                 Article 174 provides that ‘no corporation
       in wh;% the majority of the capital stock is legally
       or equitably owned by aliens prohibited by.law from
       owning land in Texas . : .I, If the majority of the
       capital stock is o\\?led
                              by aliens not >rohibited from
       owning land in Texas under Articl??i67, must the cor-
       poration comply with.the provisions of Article 176?t1

          Since Opinion No. 2667, supra’,holds thet all aliens
must report land owned by them irrespective of whether or not
they fall within any of the exemptinns of Article 167, and
since said o$nion holds that a corporation,a majority of whose
stock is owned by aliens,is an “alien corporation” within the
meaning of title 5, it follows that the corporation referred
to in your letter must report land owned by it in complianoe
with Article 176.
          *S.;‘Article167 (4) provides ‘Aliens who are oiti-
       ,.%ensor subjects of a nation which now permits citi-.~
        zens of this state to own land in fxin    such country,’
        Does this provision refer to the year 1854 when the
        statute was passed, or to the date of acquisition of
        the land by the corporation?*~
          In view of our answer to your first two questions,
Your third question becomes immaterial, since the corporation
is required to make report of its land In any event.
            “4. Assuming it is necessary for the instant
       corporation to file a report of alien ownership as
                 -.




                                 .   .
Honorable Finton 9. Savage, Page 7


    provided for in Artio1.e 176, would a report filed
    more than six months after the date of the aoquisi-
    ~tion of the land prevent esoheat by the State?”
                                                   .
          Article 176 provides ln~part:            ;:-  ’
                                                    .a,
           DAll aliens and’all alien corporations hereafter
     ourcha’sinn.or in any manner aoquiring lands located
     In Texas ,-&all, within six months after suah pur-
     ohase or aaquisition, file with the county alerk of
     the county in which suoh land is located, a ‘Report
     of Alien bwnershipt in terms as above required.- Any          s,,
     alien or alien corporation who may now own land in.
     Texas, or who may hereafter acquire any land in Texas,
     by purchase or otherwke, who does not-within the       -
     timeiprescrlbcd insia    artiola, file the I?;~;?%~~
     here n orovided for, shall be subject to h
     Iand forfeited and esoheated to thestate of Texas,”
                                                                         :
      (Xmphasis ours~.)
          It is the mar&e&   intention of the Legislature by
the foregoing language to subjeot to the penalty of escheat
any alien or alien oorporation who does not file a report of
alien ovmership.of land within six months of acquisition,
          %.   Assuming that the instant corporation must
     execute a report of alien ownership, whet should be
     the general form and requisites of said report?”

           The form and requisites of the report of~alien owner-
 ahip are set out in detail in the first,part of prticlo 176,
 quoted above,
           Vre shall aopreciate your giving us the name and full
 5Wtlculnrs of the corporation to which you refer, so that we
 ay determine what action this Department may be required.to
 Vako in discharge of the duty imposed by Article 172,
                                          ‘Tours very truly’

                                     ATTOFUEY GEWtAL   OF TX%%


                                                Walter R. Xoch
                                                     Assistant     .